            Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


                                             )
IKORONGO TEXAS LLC,                          )
                                             )       Civil Action No. 2:20-cv-257
                                             )
                       Plaintiff,            )
                                             )
v.                                           )
                                             )
LG ELECTRONICS INC.,                         )
and LG ELECTRONICS                           )
U.S.A., INC.,                                )
                Defendants.                  )       JURY TRIAL DEMANDED
                                             )


                       COMPLAINT FOR PATENT INFRINGEMENT


       Plaintiff Ikorongo Texas LLC (“Ikorongo” or “Plaintiff”) for its complaint against

defendants LG Electronics Inc. (“LGEKR”) and LG Electronics U.S.A., Inc. (“LGEUS”)

(together “LG” or “Defendants”), hereby alleges as follows:

                                        THE PARTIES

       1.       Ikorongo is a Texas limited liability company having an address at 678 Bear Tree

Creek, Chapel Hill, NC 27517.

      2.        Upon information and belief, Defendant LGEKR is a corporation organized under

the laws of South Korea, with its principal place of business at LG Twin Towers, 128 Yeoui-

daero, Yeongdungpo-gu, Seoul, 07366, South Korea.

      3.        Upon information and belief, Defendant LGEUS is a corporation organized under

the laws of the State of Delaware, with regular and established places of business in Texas at
            Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 2 of 13




least at 9420 Research Blvd, Austin, Texas 78759; 21251-2155 Eagle Parkway, Fort Worth,

Texas 76177; and 14901 Beach St, Fort Worth, TX 76177.

      4.        Defendant LGEUS merged with LG Electronics MobileComm U.S.A., Inc., on

August 1, 2018, and has stated that it assumed all rights and responsibilities of LG Electronics

MobileComm U.S.A., Inc. 3G Licensing S.A., et al. v. LG Electronics, Inc., et al., Case No. 1:17-

cv-00085-LPS (D. Del.) at Dkt. 144.

                                         JURISDICTION

       5.       This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§

1331 and 1338(a).

       6.       This Court has general personal jurisdiction over LG because LG is engaged in

 substantial and not isolated activity at its regular and established places of business within this

 judicial district. This Court has specific jurisdiction over LG because LG has committed acts of

 infringement giving rise to this action and has established more than minimum contacts within

 this judicial district, such that the exercise of jurisdiction over LG in this Court would not

 offend traditional notions of fair play and substantial justice. LG, directly and through

 subsidiaries or intermediaries, has committed and continues to commit acts of infringement of

 Ikorongo’s rights in the Asserted Patents in this District by, among other things, making, using,

 offering to sell, selling, and importing products and/or services that infringe the Asserted

 Patents.

7.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Defendants are registered to do business in Texas, and upon information and belief, LG has

transacted business in this District and has committed acts of direct and indirect infringement in

this District by, among other things, making, using, offering to sell, selling, and importing


                                                  2
            Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 3 of 13




products and/or services that infringe the Asserted Patents. LG has regular and established

places of business in this District, including at 9420 Research Blvd, Austin

                                   FACTUAL BACKGROUND

       8.       This action concerns U.S. Patent Numbers RE 41,450 (the ‘450 Patent), RE

45,543 (the ‘543 Patent), RE 47,704 (the ‘704 Patent), and 8,874,554 (the ‘554 Patent),

(collectively the “Asserted Patents”), true and correct copies of which are attached as Exhibits

A, B, C, and D, respectively.

       9.       Ikorongo, pursuant to the principles of Waterman v. Mackenzie, 138 U.S. 252

(1891) and 35 U.S.C. §261, is the owner of the exclusive right under the Asserted Patents within

and throughout a specified part of the United States (“the Specified Part”) that includes specific

counties within the present judicial district, including the right to sue for past, present and future

infringement and damages thereof.

       10.      Ikorongo Technology LLC is the owner of the entire right, title and interest in the

Asserted Patents, including the exclusive right under the Asserted Patents, within and

throughout all parts of the United States and world not included in the Specified Part, including

the right to sue for past, present and future infringement and damages thereof. This includes at

least one county within the present judicial district.

       11.      Together Ikorongo and Ikorongo Technology LLC own the entire right, title and

interest in the Asserted Patents, including the right to sue for past, present and future

infringement and damages thereof, throughout the entire United States and world.

       12.      Each of the ‘450 Patent, the ‘543 Patent and the ‘704 Patent is a Reissue Patent of

U.S. Patent No. 7,080,139 (the ‘139 Patent). The ‘139 Patent, entitled “Method and Apparatus

for Selectively Sharing and Passively Tracking Communication Device Experiences” was filed




                                                 3
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 4 of 13




on April 24, 2001 as U.S. Patent Application No. 09/841,475. It was duly and legally issued by

the U.S. Patent and Trademark Office (PTO) on July 18, 2006. It received 597 days of patent

term extension. A true and correct copy of the ‘139 Patent is attached as Exhibit E.

       13.     The ‘450 Patent was filed as Reissue Application 12/172,518 on July 14, 2008. It

was duly and legally reissued by the PTO on July 20, 2010.

       14.     The ‘543 Patent was filed as Reissue Application 13/894,009 on May 14, 2013. It

was duly and legally reissued by the PTO on June 2, 2015.

       15.     The ‘704 Patent was filed as Reissue Application 14/577,746 on December 19,

2014. It was duly and legally reissued by the PTO on November 5, 2019.

       16.     The ‘554 Patent, entitled “Turnersphere” was filed on November 1, 2013 as U.S.

Application 14/069,761. It was duly and legally issued by the PTO on October 28, 2014.

       17.     The elements claimed by Asserted Patents, taken alone or in combination, were

not well-understood, routine or conventional to one of ordinary skill in the art at the times of

their respective invention.

                                             COUNT I

                              (LG’s Infringement of the ‘450 Patent)

       18.     Paragraphs 1- 17 are reincorporated by reference as if fully set forth herein.

       19.     The elements claimed by the ‘450 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘450 patent provides a technical solution to technical problems.

       20.     LG has infringed and continues to infringe, literally and/or by the doctrine of

equivalents, individually and/or jointly, at least claim 67 of the ‘450 patent by making, using,

testing, selling, offering for sale or importing into the Specified Part products and/or services




                                                  4
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 5 of 13




covered by the‘450 patent. LG’s products and/or services that infringe the‘450 patent include,

but are not limited to, LG smart phones and tablets with GPS capabilities -- such as LG’s

smartphone lines including the LG V series, G series, including but not limited to the LG G8x

ThinQ -- and any other LG products and/or services, either alone or in combination, that operate

in substantially the same manner (“the Accused Instrumentalities”). As one non-limiting

example, use of LG G8X ThinQ, including during testing, repair and corporate use, includes a

computer-implemented method of sharing computer usage experiences as claimed. See, e.g.,

exemplary claim chart Exhibit F, which is incorporated herein by reference.

      21.      Additionally, LG has been, and currently is, an active inducer of infringement of

the ‘450 patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘450 patent under 35

U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.

      22.      LG has induced and continues to induce infringement of the ‘450 patent by

intending that others use, offer for sale, or sell in the Specified Part, products and/or services

covered by the ‘450 patent, including but not limited to the Accused Instrumentalities. LG

provides these products and/or services to others, such as customers, resellers and end-user

customers, who, in turn, use, provision for use, offer for sale, or sell in the Specified Part

products and/or services that directly infringe one or more claims of the‘450 patent.

      23.      LG has contributed to and continues to contribute to the infringement of the ‘450

patent by others by knowingly providing products and/or services that when configured result in

a system that directly infringes one or more claims of the ‘450 patent.

      24.      LG knew of the ‘450 patent, or should have known of the ‘450 patent, but was

willfully blind to its existence. Upon information and belief, LG has had actual knowledge of

the ‘450 patent since at least as early as the service upon LG of this Complaint.




                                                  5
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 6 of 13




      25.      LG has committed and continues to commit affirmative acts that cause

infringement of one or more claims of the ‘450 patent with knowledge of the ‘450 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more

claims of the ‘450 patent. As an illustrative example only, LG induces such acts of infringement

by its affirmative actions of intentionally providing hardware and or software components that

when used in their normal and customary way, infringe one or more claims of the ‘450 patent

and/or by directly or indirectly providing instructions on how to use its products and/or services

in a manner or configuration that infringes one or more claims of the ‘450 patent, including those

found at www.LG.com and in product literature.

      26.      LG has committed and continues to commit contributory infringement by, inter

alia, knowingly selling products and/or services that when used cause the direct infringement of

one or more claims of the ‘450 patent by a third party, and which have no substantial non-

infringing uses, or include a separate and distinct component that is especially made or especially

adapted for use in infringement of the ‘450 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      27.      As a result of LG’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                              COUNT II

                               (LG’s Infringement of ‘543 Patent)

      28.      Paragraphs 1- 27 are reincorporated by reference as if fully set forth herein.

      29.      The elements claimed by the ‘543 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘543 patent provides a technical solution to technical problems.




                                                  6
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 7 of 13




      30.      LG has infringed and continues to infringe, literally and/or by the doctrine of

equivalents, individually and/or jointly, at least claim 45 of the ‘543 patent by making, using,

testing, selling, offering for sale or importing into the Specified Part products and/or services

covered by the ‘543 patent, including but not limited to Accused Instrumentalities. As one non-

limiting example, the LG G8X ThinQ meets the claim. See, e.g., exemplary claim chart Exhibit

G, which is incorporated herein by reference.

      31.      Additionally, LG has been, and currently is, an active inducer of infringement of

the ‘543 patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘543 patent under 35

U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.

      32.      LG has induced and continues to induce infringement of the ‘543 patent by

intending that others use, offer for sale, or sell in the Specified Part, products and/or services

covered by the ‘543 patent, including but not limited to the Accused Instrumentalities. LG

provides these products and/or services to others, such as customers, resellers and end-user

customers, who, in turn, use, provision for use, offer for sale, or sell in the Specified Part

products and/or services that directly infringe one or more claims of the‘543 patent.

      33.      LG has contributed to and continues to contribute to the infringement of the ‘543

patent by others by knowingly providing products and/or services that when configured result in

a system that directly infringes one or more claims of the ‘543 patent.

      34.      LG knew of the ‘543 patent, or should have known of the ‘543 patent, but was

willfully blind to its existence. Upon information and belief, LG has had actual knowledge of

the ‘543 patent since at least as early as the service upon LG of this Complaint.

      35.      LG has committed and continues to commit affirmative acts that cause

infringement of one or more claims of the ‘543 patent with knowledge of the ‘543 patent and




                                                  7
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 8 of 13




knowledge or willful blindness that the induced acts constitute infringement of one or more

claims of the ‘543 patent. As an illustrative example only, LG induces such acts of infringement

by its affirmative actions of intentionally providing hardware and or software components that

when used in their normal and customary way, infringe one or more claims of the ‘543 patent

and/or by directly or indirectly providing instructions on how to use its products and/or services

in a manner or configuration that infringes one or more claims of the ‘543 patent, including those

found at www.LG.com and in product literature.

      36.      LG has committed and continues to commit contributory infringement by, inter

alia, knowingly selling products and/or services that when used cause the direct infringement of

one or more claims of the ‘543 patent by a third party, and which have no substantial non-

infringing uses, or include a separate and distinct component that is especially made or especially

adapted for use in infringement of the ‘543 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      37.      As a result of LG’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                              COUNT III

                               (LG’s Infringement of ‘704 Patent)

      38.      Paragraphs 1- 37 are reincorporated by reference as if fully set forth herein.

      39.      The elements claimed by the ‘704 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘704 patent provides a technical solution to technical problems.

      40.      LG has infringed and continues to infringe, literally and/or by the doctrine of

equivalents, individually and/or jointly, at least claim 48 of the ‘704 patent by making, using,




                                                  8
          Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 9 of 13




testing, selling, offering for sale or importing into the Specified Part products and/or services

covered by the ‘704 patent, including but not limited to Accused Instrumentalities.       As one non-

limiting example, the LG G8X ThinQ infringes the patent. See, e.g., exemplary claim chart

Exhibit H, which is incorporated herein by reference.

      41.      Additionally, LG has been, and currently is, an active inducer of infringement of

the ‘704 patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘704 patent under 35

U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.

      42.      LG has induced and continues to induce infringement of the ‘704 patent by

intending that others use, offer for sale, or sell in the Specified Part, products and/or services

covered by the ‘704 patent, including but not limited to the Accused Instrumentalities. LG

provides these products and/or services to others, such as customers, resellers and end-user

customers, who, in turn, use, provision for use, offer for sale, or sell in the Specified Part

products and/or services that directly infringe one or more claims of the‘704 patent.

      43.      LG has contributed to and continues to contribute to the infringement of the ‘704

patent by others by knowingly providing products and/or services that when configured result in

a system that directly infringes one or more claims of the ‘704 patent.

      44.      LG knew of the ‘704 patent, or should have known of the ‘704 patent, but was

willfully blind to its existence. Upon information and belief, LG has had actual knowledge of

the ‘704 patent since at least as early as the service upon LG of this Complaint.

      45.      LG has committed and continues to commit affirmative acts that cause

infringement of one or more claims of the ‘704 patent with knowledge of the ‘704 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more

claims of the ‘704 patent. As an illustrative example only, LG induces such acts of infringement




                                                  9
         Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 10 of 13




by its affirmative actions of intentionally providing hardware and or software components that

when used in their normal and customary way, infringe one or more claims of the ‘704 patent

and/or by directly or indirectly providing instructions on how to use its products and/or services

in a manner or configuration that infringes one or more claims of the ‘704 patent, including those

found at www.LG.com and in product literature.

      46.      LG has committed and continues to commit contributory infringement by, inter

alia, knowingly selling products and/or services that when used cause the direct infringement of

one or more claims of the ‘704 patent by a third party, and which have no substantial non-

infringing uses, or include a separate and distinct component that is especially made or especially

adapted for use in infringement of the ‘704 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      47.      As a result of LG’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                              COUNT IV

                               (LG’s Infringement of ‘554 Patent)

      48.      Paragraphs 1- 47 are reincorporated by reference as if fully set forth herein.

      49.      The elements claimed by the ‘554 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘554 patent provides a technical solution to technical problems.

      50.      LG has infringed and continues to infringe, literally and/or by the doctrine of

equivalents, individually and/or jointly, at least claim 1 of the ‘554 patent by making, using,

testing, selling, offering for sale or importing into the Specified Part products and/or services

covered by the ‘554 patent, including but not limited to Accused Instrumentalities. As one non-




                                                 10
         Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 11 of 13




limiting example, the LG G8X ThinQ infringes the patent. See, e.g., exemplary claim chart

Exhibit I, which is incorporated herein by reference.

      51.      Additionally, LG has been, and currently is, an active inducer of infringement of

the ‘554 patent under 35 U.S.C. § 271(b) and a contributory infringer of the ‘554 patent under 35

U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.

      52.      LG has induced and continues to induce infringement of the ‘554 patent by

intending that others use, offer for sale, or sell in the Specified Part, products and/or services

covered by the ‘554 patent, including but not limited to the Accused Instrumentalities. LG

provides these products and/or services to others, such as customers, resellers and end-user

customers, who, in turn, use, provision for use, offer for sale, or sell in the Specified Part

products and/or services that directly infringe one or more claims of the‘554 patent.

      53.      LG has contributed to and continues to contribute to the infringement of the ‘554

patent by others by knowingly providing products and/or services that when configured result in

a system that directly infringes one or more claims of the ‘554 patent.

      54.      LG knew of the ‘554 patent, or should have known of the ‘554 patent, but was

willfully blind to its existence. Upon information and belief, LG has had actual knowledge of

the ‘554 patent since at least as early as the service upon LG of this Complaint.

      55.      LG has committed and continues to commit affirmative acts that cause

infringement of one or more claims of the ‘554 patent with knowledge of the ‘554 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more

claims of the ‘554 patent. As an illustrative example only, LG induces such acts of infringement

by its affirmative actions of intentionally providing hardware and or software components that

when used in their normal and customary way, infringe one or more claims of the ‘554 patent




                                                  11
         Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 12 of 13




and/or by directly or indirectly providing instructions on how to use its products and/or services

in a manner or configuration that infringes one or more claims of the ‘554 patent, including those

found at www.LG.com and in product literature.

      56.      LG has committed and continues to commit contributory infringement by, inter

alia, knowingly selling products and/or services that when used cause the direct infringement of

one or more claims of the ‘554 patent by a third party, and which have no substantial non-

infringing uses, or include a separate and distinct component that is especially made or especially

adapted for use in infringement of the ‘554 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      57.      As a result of LG’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                    PRAYER FOR RELIEF

        Plaintiff requests that the Court enter judgment against LG:

               (A)     that LG has infringed one or more claims of each of the Asserted Patents,

       directly and/or indirectly, literally and/or under the doctrine of equivalents;

               (B)     awarding damages sufficient to compensate Plaintiff for LG’s infringement

       under 35 U.S.C. § 284;

               (C)     finding this case exceptional under 35 U.S.C. § 285 and awarding Plaintiff

       its reasonable attorneys’ fees;

               (D)     awarding Plaintiff its costs and expenses incurred in this action;

               (E)     awarding Plaintiff prejudgment and post-judgment interest; and

               (F)     granting Plaintiff such further relief as the Court deems just and

       appropriate.




                                                 12
        Case 6:20-cv-00257-ADA Document 1 Filed 03/31/20 Page 13 of 13




                                DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury of all claims so triable under Federal Rule Of Civil

       Procedure 38.


Date: March 31, 2020                         Respectfully submitted,


                                             /s/Derek Gilliland
                                             DEREK GILLILAND
                                             STATE BAR NO. 24007239
                                             SOREY, GILLILAND & HULL, LLP
                                             109 W. Tyler St.
                                             Longview, Texas 75601
                                             903.212.2822 (telephone)
                                             903.212.2864 (facsimile)
                                             derek@soreylaw.com

                                             KARL RUPP
                                             State Bar No. 24035243
                                             NIX PATTERSON L.L.P.
                                             1845 Woodall Rodgers Fwy., Suite 1050
                                             Dallas, Texas 45001
                                             972.831.1188 (telephone)
                                             972.444.0716 (facsimile)
                                             krupp@nixlaw.com


                                             OF COUNSEL:

                                             HOWARD WISNIA (pro hac vice forthcoming)
                                             WISNIA PC
                                             12770 High Bluff Dr., Suite 200
                                             San Diego, CA 92130
                                             Tel: (858) 461-0989
                                             howard@wisnialaw.com

                                             COUNSEL for PLAINTIFF




                                                13
